Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 24, 2002, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court providently exercised its discretion in making its Sandoval ruling (see People v Sandoval, 34 NY2d 371, 374-375 [1974]), as it *490struck a proper balance between the probative worth of the evidence of the defendant’s criminal history and the possible prejudice to him (see People v Torres, 302 AD2d 411 [2003]; People v Forino, 287 AD2d 519 [2001]).
The defendant’s challenges to the prosecutor’s summation are unpreserved for appellate review because he either failed to make specific and timely objections thereto (see CPL 470.05 [2]; People v Williams, 303 AD2d 772 [2003]; People v Joseph, 298 AD2d 601 [2002]) or failed to seek further ameliorative action after certain objections were sustained (see People v Medina, 53 NY2d 951 [1981]; People v Joseph, supra; People v Woods, 296 AD2d 430 [2002]). Santucci, J.E, S. Miller, Cozier and Rivera, JJ., concur.